Exhibit 10.3

 



Execution Copy



 



AMENDMENT NO. 3 TO LICENSE AGREEMENT

 

This Amendment No. 3 to License Agreement (this “Amendment”) is entered into as
of August 12, 2019 and is effective as of June 28, 2019 (the “Amendment Date”),
by and between Medgenics Medical Israel Ltd. (“Licensee”), a company organized
under the laws of the State of Israel and wholly owned subsidiary of Aevi
Genomic Medicine, Inc., a Delaware corporation (“Aevi”), and The Children’s
Hospital of Philadelphia, a non-profit entity organized and existing under the
laws of Pennsylvania (“CHOP”). CHOP and Licensee are sometimes referred to in
this Amendment individually as a “Party” and collectively as the “Parties.”

 

Whereas, CHOP and Licensee are parties to that certain License Agreement dated
November 12, 2014, as amended by Amendment No. 1 to License Agreement effective
on February 14, 2017 and Amendment No. 2 to the License Agreement effective as
of March 29, 2019 (the “License Agreement”);

 

Whereas, Aevi issued CHOP a Secured Convertible Promissory Note on March 29,
2019 (the “Note”) wherein the principal amount of $3,166,666.64 is due and
payable by Aevi to CHOP on September 30, 2019; and

 

Whereas, Licensee and CHOP now desire to amend the terms of the Extension Option
(as defined in the License Agreement).

 

Now, Therefore, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties mutually agree as follows:

 

1.Amendment to Section 1 of Amendment No. 1 to License Agreement effective on
February 14, 2017 (Options to Extend Exclusivity Period)

 

Effective as of the Amendment Date, paragraph 1 of Amendment No. 1 to License
Agreement effective on February 14, 2017 is hereby amended and restated to read
in its entirety as follows:

 

“1. Options to Extend Exclusivity Period. CHOP hereby grants to Licensee the
right to extend the period of time during which (a) Licensee has the right to
match proposals by commercial entities for sponsored research using the Rare and
Orphan Protocol Materials in the Licensed Field undder Section 5.2 of the
Agreement and (b) Licensee has exclusive rights to use the Rare and Orphan
Protocol Materials in the Licensed Field pursuant to clause (i) of Section 3.1
of the Agreement and Section 10.3.1 of the Agreement until the expiration of the
term of the Sponsored Research Agreement (each, an “Extension Option”). Each
Extension Option is exercisable by Licensee (1) notifying CHOP in writing of its
exercise of such Extension Option at the same time as Licensee exercises its
option to extend the term of the Sponsored Research Agreement pursuant to
Section 3.1 of the Sponsored Research Agreement and (2) paying CHOP One Hundred
Twenty-Five Thousand Dollars ($125,000) no later than the day that Licensee
exercises its option to extend the term of the Sponsored Research Agreement
pursuant to Section 3.1 of the Sponsored Research Agreement; provided, however,
that the fee for exercise of the Extension Option by June 30, 2017 is One
Hundred Ninety-Seven Thousand Six Hundred Three Dollars ($197,603). Licensee may
only exercise its Extension Option in 2019 if (i) Licensee provides the
applicable notice to CHOP and (ii) Aevi pays to CHOP the principal amount of the
Note in full, in each case on or prior to September 30, 2019. The Parties
expressly agree that the payments due in connection with exercise of the
Extension Options are in respect of the rights referred to in clauses (a) and
(b) above and not in respect of any of the Licensed Patent Rights.

 



 1 

 





 

2.Single Instrument.

 

This Amendment and the License Agreement, as amended and modified by this
Amendment, shall constitute and shall be construed as a single instrument. The
provisions of the License Agreement, as amended and modified by the provisions
of this Amendment, are incorporated herein by this reference and are hereby
ratified and reaffirmed.

 

3.Counterparts.

 

This Amendment may be executed in counterparts, each of which shall be deemed an
original document, and all of which, together with this writing, shall be deemed
one instrument. This Amendment may be executed by electronic, facsimile or PDF
signatures, which signatures shall have the same force and effect as original
signatures.

 

Signature Page to Follow


 

 

 

 

 



 2 

 





 

In Witness Whereof, the parties have executed and delivered this Amendment as of
the Amendment Date.

 

THE CHILDREN’S HOSPITAL OF PHILADELPHIA

 

 

By: /s/ Thomas Todorow                                   

 

Name: Thomas Todorow                                   

 

Title: EVP and Chief Financial Officer             

 





MEDGENICS MEDICAL ISRAEL, LTD.

 

 

By: /s/ Michael F. Cola                                       

 

Name: Michael F. Cola                                        

 

Title: Chief Executive Officer and President__

 

 

 

 

 

 

 



 3 

 

 